DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 4-8, and 10 were pending and were rejected in the previous office action. 
Claims 1 and 10 were amended, and new claims 11 and 12 were added. 
Claims 1, 4-8, and 10-12 remain pending and are examined in this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese application JP2018-003681 filed 1/12/2018. The certified copy has been received.

Response to Arguments
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 1, 4-8, and 10 (pgs. 1-6 of remarks filed 8/29/2022) have been fully considered but they are not persuasive. 
Applicant first argues that the claims cannot be directed to “certain methods of organizing human activity” because the claims include other features such as a controller and a vehicle monitoring unit that are both performing functions in the claims, and these features cannot be classified under “certain methods of organizing human activity” (pgs. 1-3 of remarks). However, the examiner respectfully disagrees. The claims are not directed specifically to any improved controller, computer, or improved vehicle monitoring unit. Simply including additional elements in a claim does not alone indicate that the claim as a whole is not directed to an abstract idea or somehow preclude the other limitations in the claim from being characterized as an abstract idea. Instead, the claims are first analyzed under Step 2A Prong One to determine whether the claim includes any limitations that recite an abstract idea. Then, if the claim does contain any limitations that recite an abstract idea, any additional elements that are not part of the abstract idea itself are further analyzed under Step 2A Prong Two (to determine whether the additional elements integrate the abstract idea into a practical application when considered as a whole) and Step 2B (to determine whether the additional elements amount to significantly more than the abstract idea). Under Step 2A Prong One, it is clear that the claims recite various steps that fall under the certain methods of organizing human activities category of abstract ideas. Like the discussion in the previous office action, claims 1 and 10 recite processes which revolve around providing a privilege and rewards points to a customer of a pickup/delivery of a package using evaluation results based on evaluation items relating to the customer and a vehicle. The claimed functions, under the broadest reasonable interpretation, amount to commercial interactions between an entity and a customer for evaluating information on a pickup/delivery of a package and rewarding points to a user. MPEP 2106.04(a)(2)(II) specifies that claims that recite limitations that amount to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) fall under “certain methods of organizing human activity.” Therefore, the limitations of claims 1 and 10 still fall under the “certain methods or organizing human activities” category of judicial exceptions (i.e. abstract ideas). Note: Applicant does not specifically argue that the claims do not recite limitations that fall under the “mental processes” category, but this is nonetheless maintained by the examiner as seen in the updated § 101 rejection below. 
Applicant further argues that even if the claims are found to recite an abstract idea under Step 2A Prong One, the abstract idea is integrated into a practical application and the currently recited claims are clearly directed to the “practical application” of improving the efficiency of pick-up/delivery work (pgs. 3-4 of remarks). However, improving the efficiency of pick-up/delivery work is at best a benefit to the performance of the abstract idea itself, and does not amount to an improvement in the functioning of a computer, or an improvement to other technology or technical field, and therefore is not sufficient to integrate the abstract idea into a practical application. The claims do not contain elements nor does applicant identify any particular elements that fall under any of the considerations described in MPEP 2106.04(d)(I) that would be sufficient to integrate the abstract idea into a practical application. 
Applicant further argues that even if the claims are determined to be directed to an abstract idea after the Step 2A Prong Two analysis, the claims amount to significantly more than the abstract idea (pgs. 4-6 of remarks). Applicant states that the pending claim represent techniques that are not well-understood, routine, or conventional – however, applicant does not identify any particular features or reasoning as to why the claimed elements go beyond those that are well-understood, routine, or conventional. Applicant continues by arguing that the examiner has not provided sufficient evidence that the claims are well-understood, routine, or conventional. However, it is noted that the examiner does not specifically rely on a determination that any elements are well-understood, routine, or conventional as a basis of the § 101 rejection. As per MPEP 2106.07(a)(III), “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” Applicant further argues that the claims contain an improvement similar to McRO, however as discussed above, the claims do not improve upon any particular technology, nor do the provide additional functionality that could not be previously performed by computers. Considering the additional elements as an ordered combination does not alter the analysis, as the interactions between the various additional elements (e.g. computer, information processing system, vehicle monitoring unit, user terminal) amount to ordinary computer functions (receiving and transmitting data between the additional elements/devices). 
Therefore, the § 101 rejection of claims 1, 4-8, and 10 is maintained and updated below to include new claims 11-12. However, the examiner respectfully disagrees. 

35 USC § 103 – Prior Art Rejections: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1, 4-8, and 10 (pgs. 7-9 of remarks filed 8/29/2022) have been fully considered and they are persuasive. 
Claims 1, 4-8 and 10-12 are novel and nonobvious over the prior art for the reasons discussed in the “Novelty/Non-Obviousness” section below, and the previous § 103 rejections are withdrawn. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 2A Prong One: 
Claims 1 and 10 recite limitations for receiving and storing evaluation results for evaluation items from a pick-up and delivery agent who picked up a package provided inside a vehicle cabin of a vehicle or delivered the package inside the vehicle cabin of the vehicle, the evaluation items evaluating a quality of a user who requested pick-up or delivery of the package; reward points to the user based on the evaluation results which are determined based on compliance by the user with the evaluation items; providing information of a privilege to be given to a user who requested pick-up or delivery of the package, the information of the privilege being based on the rewarded points based on the evaluation results which are determined based on compliance by the user with the evaluation items; acquiring information of a situation in a vicinity of the vehicle or a loading situation inside the vehicle; setting a first evaluation result for a situation evaluation item corresponding to the situation in the vicinity of the vehicle or the loading situation inside the vehicle; and wherein the privilege to be given to the user includes any one of (i) a discount of a delivery charge of the package, (ii) delivery with priority over other users, and (iii) a gift; the acquiring the information of the situation in the vicinity of the vehicle including at least one of a situation as to whether an obstacle is in the vicinity of the vehicle and a situation as to whether opening or closing of a door is possible; and the acquiring the information of the loading situation inside the vehicle including at least one of a situation as to whether a package other than the package to be picked up or delivered is loaded inside the vehicle and a situation as to whether there is a loading space for housing the package to be picked up or delivered. These limitations of independent claims 1 and 10 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
Claims 1 and 10 recite processes which revolve around providing a privilege and rewards points to a customer of a pickup/delivery of a package using evaluation results based on evaluation items relating to the customer and a vehicle. The claimed functions, under the broadest reasonable interpretation, amount to commercial interactions between an entity and a customer for evaluating information on a pickup/delivery of a package and rewarding points to a user. MPEP 2106.04(a)(2)(II) specifies that claims that recite limitations that amount to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) fall under “certain methods of organizing human activity.” Therefore, the limitations of claims 1 and 10 fall under the “certain methods or organizing human activities” category of judicial exceptions (i.e. abstract ideas). All of the processes described above, but for the recitation of generic computer components, are also processes that "can be performed in the human mind, or by a human using a pen and paper" and amount to observations, evaluations, judgments, and opinions. For example, a person may be capable of mentally observing information on evaluation items relating to a customer and a vehicle (observation), determining evaluation results (evaluations, judgements, or opinions) and providing rewards points and a privilege to a user based on the evaluation results (evaluations, judgements, opinions). MPEP 2106.04(a)(2)(III) specifies that claim that “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)” and “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Therefore, as the processes above described by the representative independent claims 1 and 10 can be characterized as mental processes (i.e. observation, evaluation, judgment, and opinion), but for the recitation of generic computer components in the claims, the claims also fall under the “mental processes” category of judicial exceptions (i.e. abstract ideas).
While the limitations of claims 1 and 10 fall under multiple abstract idea groupings as discussed above, the examiner considers the limitations together as a single abstract idea for the purposes of the Step 2A Prong Two and Step 2B analysis below, as instructed by MPEP 2106.04(II)(B).
Step 2A Prong Two:
The additional elements in claims 1 and 10 do not integrate the judicial exception (i.e. abstract idea) into a practical application because they amount to mere instructions to apply the abstract idea (providing a privilege and rewards points to a customer based on evaluation results associated with evaluation items relating to a quality of a user and the compliance by the user with the evaluation items) on a generic computer (i.e. an information processing system, pick-up and delivery management server with a controller comprising “an evaluation setting unit,” “a user evaluation unit,” “a privilege providing unit,” “a vehicle monitoring unit,” and “a terminal of the user” of claim 1; and “a computer” and “a terminal of the user” as in claim 10) wherein these generic computer elements and the “terminal of the pick-up and delivery agent” are used as tools to generally link the performance of the abstract idea to a particular technological environment. The claims do not improve upon any technology or any of the recited elements, improve the functionality of a computer, or apply the abstract idea in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” See MPEP 2106.05(f). Additionally, the limitations for transmitting information to a terminal and providing privilege information on the terminal merely applies the abstract idea step of “providing” on a generic computer (i.e. “a terminal”) and at best links the performance of the abstract idea to a particular technological environment, but does not change that the claim includes processes directed to an abstract idea, and does not integrate the abstract idea into a practical application. Receiving transmitted information and providing it on a terminal clearly amounts to nothing more than the use of generic user terminal in its ordinary capacity, as any off-the-shelf computer has long been capable of such basic tasks as providing information to a user and receiving transmitted information. See MPEP 2106.05(f), showing “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV (cellular telephone); TLI Communications LLC v. AV Auto, LLC (computer server and telephone unit).” Similarly, while the vehicle monitoring unit is configured to acquire information, this amounts to nothing more than the use of the vehicle monitoring unit to acquire (i.e. receive or collect information) in the ordinary capacity of a generic computer element/device. Therefore, claims 1 and 10 considered as a whole do not integrate the abstract idea into a practical application and are directed to the abstract idea. 
Step 2B: 
Claims 1 and 10 do not recite anything that amounts to significantly more than the recited abstract idea. As mentioned above, the claims merely recite instructions to apply the abstract idea using a generically recited computer/computer components i.e. an information processing system, pick-up and delivery management server with a controller comprising a “evaluation setting unit,” “a privilege providing unit”, and “user evaluation unit,” “a vehicle monitoring unit”, and “a terminal of the user”; and “a computer” and “a terminal of the user” as in claim 10) wherein these generic computer elements and the “terminal of the pick-up and delivery agent” are only used as tools to generally link the performance of the abstract idea to a particular technological environment, or amount to the use of generic computers (e.g. a terminal of the user, and a terminal of the pick-up and delivery agent) in their ordinary capacity to perform generic computer activities such receiving, transmitting, or storing data. Similarly, while the vehicle monitoring unit is configured to acquire information, this amounts to nothing more than the use of the vehicle monitoring unit to acquire (i.e. receive or collect information) in the ordinary capacity of a generic computer element/device. Whether the additional elements are considered alone or in an ordered combination does not change the analysis above and does not add anything significant to the claims. 
Dependent Claims:
Dependent claims 4-8 and 11-12 recite further functions which describe the abstract idea recited in independent claim 1, such as setting evaluation results using evaluation items (claim 4), further describing the evaluation items (claims 5-6), prompting changes to the pick-up/delivery (claims 7-8), and monitoring an inside and outside of the vehicle (claims 11-12), but do not change that the claims considered as a whole still fall under the abstract idea (providing rewards points and a privilege to a customer based on evaluation results associated with evaluation items relating to a quality of a user and the compliance by the user with the evaluation items). Claims 11 and 12 limit the acquiring of information to being “based on a sensor configured to monitor an inside and an outside of the vehicle,” however, this merely links the performance of the abstract idea to a particular field of use/technological environment involving generic sensors, and do not provide any indication that applicant’s invention is directed to a new or improved type of vehicle sensor. Dependent claims 4-8 and 11-12 do not add anything that integrates the judicial exception into a practical application, and the additional elements (whether considered alone or in an ordered combination) do not add anything that amounts to significantly more than the recited abstract idea. 
Therefore, claims 1, 4-8, and 10-12 are ineligible under § 101. 

Novelty/Non-Obviousness
Claims 1, 4-8 and 10-12 are novel and nonobvious over the prior art for the following reasons (specifically, independent claims 1 and 10): 
US 20140379529 A1 to Agasti et al. (Agasti) teaches an information processing system including a computing device for pickup and delivery management including a controller (Agasti: ¶ 0021 computing device with processor) that receives information or “evaluation results” for “evaluation items” confirming the identity of a vehicle matches a previously registered description of the vehicle (Agasti: ¶ 0057), the confirmation being from an MPU associate, i.e. “delivery agent” who delivers the packages to a vehicle (Agasti: ¶ 0055-0058); wherein the identity of the customer by the MPU associates by matching the vehicle to the description and also by verifying an identity or payment card of the customer (Agasti: ¶ 0057); rewarding points to the user based upon completion of the delivery of the items to the user’s vehicle (Agasti: ¶ 0057-0058, and ¶ 0051); providing information indicating rewards points earned as a result of the purchased items to a user terminal (Agasti: ¶ 0057-0058); 
US 10482421 B1 to Ducrou et al. (Ducrou) teaches monitoring a vehicle presence to detect an approach or entry of a vehicle based on image data, license plate recognition, or RFID tag (Ducrou: Col. 35: 1-20, Col. 27: 5-10 showing image data of vehicles as they enter the parking area and Col. 7: 47-51) and when detection is made that the vehicle is stopped at a pick-up or delivery place designated by the user (Ducrou: Col. 35: 50-57 and Col. 7: 47-51 determining parking space of the vehicle), confirming that the license plate information from the image data is at least a partial match for a stored user identifier associated with a customer and recording the time of entry (Ducrou: see at least Col. 36: 16-41; also see Col. 35: 21-42). Ducrou also further teaches storing validation data (Ducrou: Fig. 4, see validation data 226 stored in data store 416 of memory 412, as described in Col. 19: 65 – Col. 20: 6) that is generated/provided by the attendant upon verification of the customer and vehicle (Ducrou: Col. 27: 51 – Col. 28: 66; Col. 29: 43-58; Col. 36: 42-48).
US 10373226 B1 to Russell et al. (Russell) teaches that evaluation results as part of the completion of delivery include a situation in the vicinity of the vehicle including a situation as to whether opening or closing of a door is possible (Russell: Col. 30: 34-53 access is provided) and whether there is a loading space for housing the package to be picked up or delivered (Russell: Col. 30: 34-53 package is placed in trunk) – wherein the completion of the delivery is then confirmed (Russell: Col. 30: 54-59 “a departure message is displayed at the parking location of the arrived vehicle. The departure message may confirm that the items have been deposited at the arrived vehicle, and may further thank the occupant of the vehicle for ordering the items, or offer one or more digital coupons or other redemption opportunities for the occupant”). 
US 20030061109 A1 to Banerjee et al. (Banerjee) teaches sending a notification to a customer prompting the customer begin traveling to the pickup location for an order a predetermined time before the pickup time (Banerjee: ¶ 0010, ¶ 0040-0043, ¶ 0063; also see Figs. 5-6). 
However, one of ordinary skill in the art could not have reasonably arrived at the claimed invention based on a combination of the teachings above. At best, the references above would teach a system that verifies completion of a pickup order where items are delivered to the customer’s vehicle at a pickup location, and provides rewards points or some other reward to the customer upon completion of the order. The references above would not have rendered obvious the elements of the claimed invention wherein the evaluation items/evaluation results are determined by a vehicle monitoring unit that acquires information of the situation in the vicinity of the vehicle including at least one of a situation as to whether an obstacle is in the vicinity of the vehicle and a situation as to whether opening or closing of a door is possible, and information of the loading situation inside the vehicle including at least one of a situation as to whether a package other than the package to be picked up or delivered is loaded inside the vehicle and a situation as to whether there is loading space for housing the package to be picked up or delivered; and then evaluating the quality of the user and providing rewards points to the user based on compliance with the evaluation items. 
WO 2018101952 A1 to Boccuccia et al. (relevant foreign reference, newly cited) teaches authorizing access to place a vehicle in a customer vehicle, based on information obtained by an interior vehicle sensor and verifying of the delivery of the parcel using a sensor located in the customer vehicle trunk (¶ 0041). However, Boccuccia does not cure the deficiencies of the references above, and would not have rendered claims 1 and 10 obvious. 
Therefore, claims 1, 4-8, and 10-12 are novel and nonobvious over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628